J-S49038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

TYLER SHANE VALENTINE,

                            Appellee                   No. 130 MDA 2015


             Appeal from the Order Entered December 17, 2014
                In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0003448-2014


BEFORE: BENDER, P.J.E., ALLEN AND OLSON, JJ.

MEMORANDUM BY OLSON, J.:                       FILED SEPTEMBER 04, 2015

      The Commonwealth of Pennsylvania appeals as of right from the trial

court’s interlocutory December 17, 2014 order, granting the pre-trial motion

to suppress evidence and granting, in part, the pre-trial motion to dismiss

criminal charges that was filed by Tyler Shane Valentine (hereinafter “Mr.

Valentine”). Our standard and scope of review demand that we affirm the

trial court’s order.

      The affidavit of probable cause partially explains the underlying facts

of this case. We quote, in part, from the affidavit:

         On [February 13, 2014,] at [8:39 a.m.,] officers of the
         Southern Regional Police were dispatched to 31 East
         Franklin [Street] in New Freedom [B]orough . . . for a
         cardiac arrest of a [17-year-old] female, possible drug
         overdose. Officers Heffner and Saylor responded. Officers
         arrived at [8:55 a.m.] to find New Freedom Ambulance and
         EMS personnel on the scene providing emergency
         resuscitative measures to a [17-year-old] female that was
J-S49038-15


       in [Mr. Valentine’s] bedroom on the second floor of the
       residence.    The female receiving the medical care was
       identified to be [Mr. Valentine’s] [17-year-old] girlfriend,
       Alexandra Marie Sneed. . . . Officer noted a strong odor of
       marijuana coming from within [Mr. Valentine’s] bedroom.

       EMS was unable to resuscitate [Ms.] Sneed at the residence
       and transported her to York Hospital for further emergency
       resuscitative care. Shortly after [Ms.] Sneed’s arrival at
       York Hospital, [Ms.] Sneed was pronounced dead at [9:47
       a.m.] . . . . The York County [Coroners’] office was notified
       and Chief Deputy Coroner Stably responded to investigate
       [Ms.] Sneed’s death.

       On [February 17, 2014,] an autopsy was performed on
       [Ms.] Sneed’s body. The results of the autopsy list cause of
       death as Mixed Substance Toxicity.        As part of the
       autopsy[,] a drug toxicology was performed with the
       following results:

          Toxicology from femoral blood:
             1) Ethanol: none detected
             2) Total codeine: 28 ng/ml
             3) Total morphine: 1430 ng/ml
             4) Total hydromorphone: 6.5 ng/ml
             5) Alprazolam: 14 ng/ml
             6) Alpha-hydroxyalprazolam: none detected
             7) Delta-9-THC: none detected
             8) 11-Hydroxy-Delta-9-THC: none detected
             9) Carboxy-Delta-9-THC: 5.5 ng/ml

          Toxicology from vitreous fluid:
             1) [6-Monoacetylmorphine]: 22.6 ng/ml

       Heroin metabolizes into morphine.     [Ms.] Sneed’s total
       morphine level was 1430 ng/ml. [6-Monoacetylmorphine] is
       only generated from heroin metabolism. [Ms.] Sneed’s [6-
       Monoacetylmorphine] was 22.6 ng/ml which is indicative of
       heroin use.    The carboxy-Delta-9-THC in [Ms.] Sneed’s
       blood indicates that she had ingested marijuana. Along
       with [Ms.] Sneed’s Alprazolam level of 14 ng/ml indicates
       that she ingested Xanax.




                                   -2-
J-S49038-15


            Written consent was obtained to search the residence
            including [Mr. Valentine’s] bedroom. During the search of
            [Mr. Valentine’s] bedroom [officers] discovered [Mr.]
            Valentine’s blue and black snowboarding jacket in his closet.
            [Mr.] Valentine’s jacket contained:

               a) [Mr.] Valentine’s wallet containing his license, money
               ($82.00), 10 plastic baggies[,] and spare batteries to
               the marijuana scale.

               b) Digital marijuana scale mimicking an [iPhone 4].

               c) 18.85 grams of marijuana (bud) triple bagged.

Affidavit    of   Probable   Cause,    dated     4/29/14,   at   1-2   (some   internal

capitalization omitted).

        The affidavit of probable cause continues by describing the results of

an uncounseled and non-Mirandized1 interview that occurred, at the South

Regional Police station, between Mr. Valentine and members of the South

Regional Police.      The interview (and the circumstances surrounding the

interview) later formed the basis for Mr. Valentine’s pre-trial motion to

suppress evidence and dismiss criminal charges.                  As Detective William

Shafer averred in the affidavit of probable cause:

            [On February 13, 2014] from [approximately 1:27 p.m.
            until 3:27 p.m.], I interviewed [18-year-old] [Mr.]
            Valentine. . . . During the interview, [Mr.] Valentine stated
            [that] he lives at 31 [East] Franklin [Street, in New
            Freedom, Pennsylvania]. He lives there with his mother,
            Dawn Felty. They are the only two people that live in the
            residence. His girlfriend is [17-year-old] Alexandra Marie
            Sneed. [Ms.] Sneed is a senior at Susquehannock High
____________________________________________


1
    See Miranda v. Arizona, 384 U.S. 436 (1966).



                                           -3-
J-S49038-15


       School. He’s known [Ms.] Sneed for [approximately] four
       years and has been dating her for [approximately] two
       years. [Ms.] Sneed’s parents are separated. Her father
       lives in New Freedom and her mother lives in Maryland Line.
       [Ms.] Sneed spends one week with her father and one week
       with her mother because of a custody agreement.

       I asked [Mr.] Valentine about drug use. [Mr.] Valentine
       said they both smoke marijuana.            They both are
       recreational users of heroin. [Mr.] Valentine said he was
       the one that introduced [Ms.] Sneed to heroin. They only
       snort the heroin. [Mr.] Valentine said [approximately] two
       years ago he was doing heroin. He cut off a little “bump” of
       heroin for [Ms.] Sneed and she tried it. [Ms.] Sneed liked it
       and has been using heroin ever since. [Mr.] Valentine said
       over the last two months he and [Ms.] Sneed have been
       using heroin at least weekly. [Ms.] Sneed’s tolerance was
       increasing and she wanted it more and more.             [Mr.]
       Valentine said he was trying to discourage her from using
       more and more heroin for fear that she would become
       dependent on heroin and start injecting it. [Mr.] Valentine
       said he had been in rehab before and didn’t want [Ms.]
       Sneed to get to the point where she would need rehab.

       I asked [Mr.] Valentine to walk me through the last [24]
       hours.    He said that on [the morning of] Wednesday,
       [February 12, 2014, Ms.] Sneed’s mother took her to school
       like always. [Ms.] Sneed leaves school at [noon] for senior
       release. He picked her up at school at [noon]. He drove
       her back to his residence. While at his house they smoked
       some marijuana that he had. [Ms.] Sneed worked at Taco
       Bell. She called Taco Bell and apparently her cash drawer
       from the night before was off by $4.00 and they told her
       she could come pick up her paycheck [as] she was being
       terminated. They stayed at his house until [approximately
       8:30 p.m.]     [Ms.] Sneed wanted some heroin.          [Mr.]
       Valentine driving his car . . . drove [Ms.] Sneed to Northern
       Parkway in Baltimore City. It was just the two of them in
       the car. He bought three bags of heroin for them. He paid
       $50.00 for the heroin. He paid with his own money and the
       supplier gave the heroin to him. He drove them back to his
       house. They arrived back at his house at [approximately
       10:30 p.m.]


                                   -4-
J-S49038-15


            [Mr.] Valentine said [approximately] an hour before they
            left to go to Baltimore for the heroin, [Ms.] Sneed took a 2
            mg Xanax bar that she had. [Mr.] Valentine approximated
            the time to be [7:00 p.m.]

            Once they returned from Baltimore . . . [Ms.] Sneed and
            [Mr.] Valentine went in his bedroom. They were watching a
            movie. [Mr.] Valentine took the three bags of heroin and
            dumped all of them into a dollar bill. He folded the dollar
            bill up and rubbed a lighter over the dollar bill to finely
            crush the heroin to prepare the heroin for “snorting,”
            inhaling it through their nose. When he was done crushing
            the heroin up, he divided the heroin into two lines
            [approximately] two inches long and ¼ inch wide. He
            snorted one of the lines of heroin and [Ms.] Sneed snorted
            the other line of heroin that he prepared for her. They
            continued to watch the movie. [Ms.] Sneed was nodding off
            and he would occasionally wake her up. At [approximately]
            midnight [or 12:30 a.m.] they fell asleep on his bed. In the
            morning at approximately [8:00 a.m., h]e woke up and saw
            that [Ms.] Sneed looked pale and her lips were blue. He
            tried to wake her up[, however,] she would not wake up.
            He began to freak out and his mother came to see what was
            going on. [Ms.] Felty then pulled [Ms.] Sneed from the bed
            onto the floor and started CPR. [Mr.] Valentine called 911
            from his cell phone.

Affidavit    of   Probable   Cause,   dated   4/29/14,   at   2-3   (some   internal

capitalization omitted).

      The police arrested Mr. Valentine on April 30, 2014 and the

Commonwealth later charged him with drug delivery resulting in death,

possession of heroin with the intent to deliver, possession of marijuana with




                                        -5-
J-S49038-15



the intent to deliver, corruption of minors, and possession of drug

paraphernalia.2

       On August 5, 2014, Mr. Valentine filed a pre-trial motion to suppress

evidence and dismiss criminal charges.           Within Mr. Valentine’s pre-trial

motion, Mr. Valentine claimed that the trial court must suppress the oral and

written statements he gave during the February 13, 2014 police station

interview, as the police subjected him to a custodial interrogation without

providing him with the requisite Miranda warnings.            Mr. Valentine also

claimed that the evidence the police retrieved from his cell phone must be

suppressed because the police improperly searched his cell phone without

consent or a search warrant and, even when the police obtained a search

warrant to search his cell phone, the warrant was the fruit of the tainted

confession he made to the police while in custody, without having been

advised of his Miranda rights. Finally, Mr. Valentine claimed that the trial

court must dismiss all of the charges against him since, in the absence of

the challenged evidence, the Commonwealth cannot establish a prima facie

case that he committed any crime. Mr. Valentine’s Pre-Trial Motion, 8/5/14,

at 1-6.




____________________________________________


2
   18 Pa.C.S.A. § 2506(a), 35 P.S. § 780-113(a)(30), 35 P.S. § 780-
113(a)(30), 18 Pa.C.S.A. § 6301(a)(1)(i), and 35 P.S. § 780-113(a)(32),
respectively.



                                           -6-
J-S49038-15



       The trial court held a three-day hearing on Mr. Valentine’s pre-trial

motion, during which time the trial court viewed the entirety of Mr.

Valentine’s videotaped, February 13, 2014 police station interview. Further,

during the hearing, the trial court heard testimony from Police Officer Paul

Heffner, Detective William Shafer, and Mr. Valentine.

       The videotaped, February 13, 2014 police station interview between

Mr. Valentine and members of the South Regional Police reveals the

following:

      At 1:24 p.m., Detective Shafer escorted Mr. Valentine into the South

       Regional Police station conference room. Mr. Valentine is unrestrained

       and wearing normal clothes and a baseball hat.      Detective Shafer is

       dressed in plain clothes. The conference room is relatively large, with

       boxes in the corner, a whiteboard and framed documents on the walls,

       and audio-visual equipment, a computer, a typewriter, and small

       tables in various places in the room. In the middle of the room is a

       long, rectangular table, with six chairs on each of the two long sides.

       Mr. Valentine chose to sit in the chair that was closest to the single

       door in the room. The door itself has a wooden frame, but is mainly

       glass and looks out onto the police squad room. The recording camera

       is in the farthest corner of the room, diagonally from Mr. Valentine and

       the door.




                                     -7-
J-S49038-15



     After showing Mr. Valentine into the conference room, Detective

      Shafer exited the room and slightly closed the door upon his exit. This

      left Mr. Valentine alone in the room, with the door still ajar.

     At 1:25 p.m., Police Officer Paul Heffner entered the room and gave

      Mr. Valentine a cup of water.       Officer Heffner was uniformed and

      armed with a holstered firearm. While Mr. Valentine drank the water,

      Officer Heffner leaned against a side-table that was located a couple of

      feet away from the head of the large-rectangular table and began

      speaking with Mr. Valentine. The microphones were not yet activated

      and no audio exists of their conversation.

     At 1:26 p.m., Detective Shafer re-entered the room and activated the

      microphones by flipping a switch near the door. Detective Shafer then

      closed the door and sat down in a chair across from Mr. Valentine at

      the long-rectangular table. Specifically, Detective Shafer sat one-seat-

      down from being directly across from Mr. Valentine. Further, prior to

      sitting down, Detective Shafer offered the seat next to him, and

      directly across from Mr. Valentine, to Officer Heffner; Officer Heffner

      sat down in the chair that was next to Detective Shafer and directly

      across from Mr. Valentine.

     The following conversation then took place:

        Detective Shafer: Alright, Mr. Valentine, I’m Detective
        Shafer. [Detective Shafer leans over the table and extends
        his hand to Mr. Valentine. Mr. Valentine and Detective
        Shafer shake hands.] I’m with Southern Regional and
        you’ve met Officer, uh, Heffner.     I’m sorry with what

                                      -8-
J-S49038-15


       happened. Uh, this obviously is a tragedy. Uh, we need to
       talk to you so we can get things ironed out. Um, so. We
       are being audio and visually recorded, just so you know
       that.

       Mr. Valentine: Alright.

       Detective Shafer: You are not under arrest. You can leave
       when you’re done here. I am not keeping you and it
       doesn’t matter what you say, I’m not keeping you. You’ve
       been cooperative. What we can work with this down the
       road, okay. I don’t think you’re, you know, a harm to
       yourself or anyone else right now, do you?

       Mr. Valentine: [shakes his head no and says something
       indistinct]

       Detective Shafter: So, I’m not, I’m not keeping you, okay.
       Just so you know that. I just – everyone thinks they come
       into a police station they’re gonna be under arrest. That is
       not the case here. You are not – when we’re done here you
       are going home, no matter what you say. Okay?

       Mr. Valentine: Yeah. I’m just. I mean I’m still pretty –

       Detective Shafer: Upset?

       Mr. Valentine: Yeah.

       Detective Shafer: I wouldn’t expect anything less. Okay?

       Mr. Valentine: Yeah.

       Detective Shafer: So let me – let me start with – we didn’t
       have a chance – we were busy – I mean, at your house.
       It’s an ugly day. Uh, because we’re being recorded, I want
       to get some voice on here so we can know who’s who. Uh,
       it’s now Thursday, February 13, 2014. The time is 1329
       hours, or [1:29] in the afternoon. Um, [speaking to Officer
       Heffner] do you want to state who you are?

       Officer Heffner: Yeah.   Officer Paul Heffner.     Southern
       Regional Police. Badge 1816.


                                   -9-
J-S49038-15


        Detective Shafer: And Mr. Valentine, can you give me your
        full name?

        Mr. Valentine: Tyler J. Valentine.

                                     ...

        Detective Shafer: Okay. We’re going to keep this relatively
        informal. It’s just – it’s a tragedy. But we need to work
        through it, okay. Ah, so. What’s your address?

     The interview then continued for approximately two hours.

      Through the vast majority of the interview, Detective Shafer

      and Officer Heffner sat across from Mr. Valentine, with

      Detective Shafer asking questions of Mr. Valentine and Mr.

      Valentine answering the questions. Further, while Detective

      Shafer and Officer Heffner left the room at various times

      during the interview, Mr. Valentine stayed in the room for the

      entire time, with the exception of leaving for a bathroom

      break towards the end of the interview – and Detective Shafer

      performed a limited pat-down of Mr. Valentine’s person before

      he allowed Mr. Valentine to leave the room and go to the

      bathroom.

     During the interview, Mr. Valentine admitted to everything

      that Detective Shafer later recounted in the above-quoted

      affidavit of probable cause. The interview concluded at 3:27

      p.m. and Mr. Valentine left the room.




                                    - 10 -
J-S49038-15



      At no time prior to or during the interview did the police

       provide Mr. Valentine with Miranda warnings.

       As noted above, during the three-day pre-trial motion hearing, the

trial court not only viewed the videotaped, February 13, 2014 police

interview, but the court also heard testimony from Officer Heffner, Detective

Shafer, and Mr. Valentine.     As is relevant to the current appeal, Detective

Shafer and Mr. Valentine each testified as to: 1) how the police informed

Mr. Valentine that he was requested (or required) to go to the police station

on the afternoon of February 13, 2014; and 2) whether Mr. Valentine was

free to leave the interview.

       With respect to the first issue, Detective Shafer and Mr. Valentine

provided differing accounts as to how the police informed Mr. Valentine to

come to the police station on the afternoon of February 13, 2014 – and as to

whether the police had requested or required Mr. Valentine’s presence at the

police station that afternoon. According to Detective Shafer, after the police

finished their investigation at Mr. Valentine’s house on the morning of

February 13, 2014, the Chief of Police stayed at the house and “asked” Mr.

Valentine to come to the station and speak with the police. Detective Shafer

testified:

         Detective Shafer: Initially, the way he came down is he –
         when we left the scene [earlier that morning], we called
         [Mr. Valentine’s mother] and said we were done so she
         could come home to her residence, and we obviously
         needed to talk to [Mr. Valentine] since [Ms.] Sneed was
         found dead in his bed.


                                     - 11 -
J-S49038-15



        So our chief stayed behind – when we talked to him, we
        found out he was with a friend in Glen Rock and was
        actually on his way back to the residence. We had no way
        of reaching him or communicating with him, so we left our
        chief behind, basically waited at the residence for Mr.
        Valentine to come home.

        Once he came home, he was requested to come down to
        the police station so we could talk to him, and I received
        that phone call saying he was on his way down to the police
        station about 1:20 p.m., and about 1:25, Mr. Valentine
        arrived on station and his friend dropped him off.

                                         ...

        Q: So [the chief] stayed behind at the residence, and his
        purpose was then to tell Tyler Valentine to go to the police
        station?

        Detective Shafer: Not to tell him, but ask him to come down
        to talk to us.

N.T. Pre-Trial Motion Hearing, 8/26/14, at 24 and 36-37.

      In contrast to the above testimony, Mr. Valentine testified that the

police did not directly speak to him and that they did not merely request his

presence at the station. Rather, according to Mr. Valentine, the police spoke

to his mother and they told his mother that he “must go to the police

station.” As Mr. Valentine testified:

        Q: And why did you go to the police station?

        Mr. Valentine: I was told I must be – I must go to the police
        station.

        The Court: Who told you that?

        Mr. Valentine: The police told my mom.



                                        - 12 -
J-S49038-15


         The Court: Okay.

         Q: And did you believe it was required of you to go to the
         police station?

         Mr. Valentine: Yeah, I felt I had to be there.

                                           ...

         Q: Mr. Valentine, I was trying to understand how you knew
         that the police officers wanted to talk to you. You said an
         officer told your mom?

         Mr. Valentine: Yeah.

         Q: Then your mom told you?

         Mr. Valentine: Yes, sir.

         Q: So you weren’t told personally by any members of the
         police department that you were to go to the department?

         Mr. Valentine: No, my mom told me that the police said I
         had to go down.

N.T. Pre-Trial Motion Hearing, 10/21/14, at 13-14 and 17.3
____________________________________________


3
  In summarizing the factual history of this case and in its argument section,
the Commonwealth’s brief states:

         The police also asked [Mr. Valentine’s] mother to relay a
         message to [Mr. Valentine] that they would like to speak to
         him and wanted to know whether he would come down to
         the station to speak with them.             [Mr. Valentine]
         acknowledged that he didn’t get that request directly from a
         police officer, but claimed that his mother told him that he
         had to go down to the police station.

Commonwealth’s Brief at 11 and 21 (internal citations omitted).

Thus, the Commonwealth’s summary of the facts comports with Mr.
Valentine’s testimony, as opposed to Detective Shafer’s testimony.



                                          - 13 -
J-S49038-15



      Regarding the issue of whether Mr. Valentine was in custody at the

time of the interview, Detective Shafer testified that, even though he was

investigating the matter as a crime, he did not possess a subjective desire to

take Mr. Valentine into custody at the time of the interview. According to

Detective Shafer:

        Q: So about what time did you decide it was a crime
        investigation?

        Detective Shafer: Probably about 9:50 when I received a
        little more information of what was going on and the
        outcome, but we didn’t even know that she was dead yet at
        that time. We didn’t know the outcome.

        Q: And then a little bit later that same morning, I think you
        have, like 10:03, is when you found out that the victim
        died?

        Detective Shafer: Yes. That’s when I spoke to someone
        from the hospital and they informed me that she had been
        pronounced dead at that point.

                                     ...

        Detective Shafer: . . . [At the time of the police station
        interview,] we had no interest in taking Mr. Valentine into
        custody at all. Again, we were in a [snow-related] state of
        emergency where we had to deal with a lot of other stuff
        with the snow. Even if we could have, we were going to –
        avoiding it early to – taking him into custody, because we
        had other issues we had to deal with.

        Q: At that time, were you aware of the circumstances of
        Alexandra Sneed’s death?

        Detective Shafer: I was aware she was dead. I had no idea
        what the cause of death was. So, in reality, even if I
        wanted to, I couldn’t arrest him for that, because we didn’t
        know what the cause of death even was.


                                    - 14 -
J-S49038-15



N.T. Pre-Trial Motion Hearing, 8/26/14, at 26-27 and 34-35.

     However, Mr. Valentine testified that, during the police station

interview, he did not believe that he was free to go and, further, that he

believed he was required to provide the police with a statement before they

would allow him to leave. Mr. Valentine testified:

        Q: And why did you give an oral statement [at the police
        station]?

        Mr. Valentine: I was told I could leave after I gave a
        statement.

        Q: Were you ever told that you were free to go at any time?

        Mr. Valentine: No, sir.

        Q: Did you believe that you were required to give a
        statement before you were able to leave the police station?

        Mr. Valentine: That’s how I felt.

        Q: How did you feel about being in the room that was saw
        on the video?

        Mr. Valentine: I felt like I wasn’t free to leave unless I gave
        a statement.

        Q: And how did you feel about the presence of the officers
        in the room?

        Mr. Valentine: I just felt like I had to be there, you know.

                                     ...

        Q: Okay. Now, you said that you weren’t told that you were
        free to leave?

        Mr. Valentine: I was told that I was free to leave after I was
        done there.


                                    - 15 -
J-S49038-15



N.T. Pre-Trial Motion Hearing, 10/21/14, at 15 and 19.

     On December 17, 2014, the trial court entered an order granting Mr.

Valentine’s motion to suppress the oral and written statements that Mr.

Valentine provided during the February 13, 2014 police station interview and

granting, in part, Mr. Valentine’s motion to dismiss the criminal charges

against him. With respect to the latter ruling, the trial court dismissed the

drug delivery resulting in death and possession of heroin with the intent to

deliver charges, but allowed the possession of marijuana with the intent to

deliver, corruption of minors, and possession of drug paraphernalia charges

to proceed.

     As the trial court explained, its suppression ruling was mandated by its

factual finding that, during the February 13, 2014 police station interview,

Mr. Valentine reasonably believed that he was not free to leave and that he

was required to provide the police with a statement.          The trial court

explained:

        I think if the plain meaning of words stated are, hey, yeah,
        you can go as soon as we are done here; yeah, you’re going
        home after we are done here, clearly convey the message
        to [Mr. Valentine], you’re not free to go until we are done
        here. I don’t think there is any real question about that.

                                     ...

        And simply to reiterate, shortly after [Mr. Valentine] arrived
        at the police station, he was sat down in a chair in a room.
        One officer sitting across from him said, “You’re not under
        arrest. You can leave when you are done here.” At a later
        point he said, “When you are done here, you are going
        home.”

                                    - 16 -
J-S49038-15



         I think the plain language and plain meaning of those words
         are, you’re free to go, but not until we are done here.
         Therefore, I am constrained to grant [Mr. Valentine’s]
         request that statements he made during that custodial
         interrogation, after he was informed that he could leave
         when he was done, are suppressed and will not be admitted
         at trial.

N.T. Pre-Trial Motion Hearing, 12/17/14, at 7-8.4
____________________________________________


4
  We note that, during the pre-trial motion hearing, the assistant district
attorney apparently conceded that a reasonable person in Mr. Valentine’s
position would not have felt as if he was free to leave the February 13, 2014
police station interview.    This apparent concession is reflected in the
following exchange that occurred between the trial court and the assistant
district attorney:

         Trial Court: Well, let me ask you this question, okay.
         Pretend that, in fact, the police have called you and asked
         you to stop by their office and they want to talk to you, and
         you know what it is about. You know that there [have]
         been allegations that you have been stealing beer from your
         neighbor’s garage, and you know, or you suspect, that is
         probably what they are going to want to talk to you about.

         So you go down to the police station, and they sit you down
         in the room and thank you for showing up. There happens
         to be another police officer in uniform armed standing by
         the door. The other police officer talking to you says, “Hey,
         by the way, when you are done here, you can leave. We
         are not going to keep you. When we are done here, you
         are going home.”       Would you believe, under those
         circumstances, that you were free to leave?

         Assistant District Attorney: Well, I would.   I would know
         that I am free to leave.

         Trial Court: Is that because you happen to be a lawyer?

         Assistant District Attorney: I have been practicing criminal
         law for several years.
(Footnote Continued Next Page)


                                          - 17 -
J-S49038-15



      Further, the trial court ordered that the evidence obtained as a result

of the search of Mr. Valentine’s cell phone must be suppressed, as the

warrant to search the cell phone was based upon the tainted confession Mr.

Valentine made to the police while in custody, without having been advised

of his Miranda rights.

      The Commonwealth filed a timely notice of appeal from the trial court’s

December 17, 2014 interlocutory order and properly certified that the trial

court’s order terminated or substantially handicapped its prosecution of Mr.

Valentine.   See Pa.R.A.P. 311(d).          The Commonwealth raises three claims

on appeal:

         [1.] Whether the [trial] court erred in granting suppression
         of statements made by [Mr. Valentine] based upon the
         erroneous legal conclusion that [Mr. Valentine] was
         subjected to a custodial police interrogation requiring
         Miranda warnings where [Mr. Valentine] voluntarily
         appeared at the police station to answer questions, was not
                       _______________________
(Footnote Continued)


         Trial Court: Do you think somebody who is not learned in
         the law would believe that they were free to leave under
         those circumstances?

         Assistant District Attorney: They might feel compelled to
         stay there under those circumstances.

         Trial Court: I agree, and that is what happened in this case.
         The police didn’t do their job. They didn’t inform [Mr.
         Valentine] of his Miranda rights, his right to remain silent,
         or his right to a lawyer before conducting [a] custodial
         interrogation of this [d]efendant.

N.T. Pre-Trial Motion Hearing, 12/17/14, at 4-5.



                                           - 18 -
J-S49038-15


         physically denied his freedom or placed in a situation where
         a reasonable person would have believed their movement
         was restricted?

         [2.] Whether the [trial] court erred in granting [Mr.
         Valentine’s] suppression motion where information included
         in the affidavit of probable cause submitted to secure the
         search warrant was not fruit of a poisonous tree and the
         affidavit contained sufficient facts to establish probable
         cause to believe evidence of a crime would be found in [Mr.
         Valentine’s] phone records?

         [3.] Whether the [trial] court erred in granting [Mr.
         Valentine’s] pre-trial motion to dismiss drug delivery
         resulting in death and delivery of drug charges where the
         Commonwealth provided sufficient evidence at the habeas
         corpus hearing to establish a prima facie case of [Mr.
         Valentine’s] guilt?

Commonwealth’s Brief at 4 (some internal capitalization omitted).5
____________________________________________


5
  The trial court ordered the Commonwealth to file and serve a concise
statement of errors complained of on appeal, pursuant to Pennsylvania Rule
of Appellate Procedure 1925(b). The Commonwealth complied with the
order and, within its Rule 1925(b) statement, the Commonwealth listed the
following claims:

         1. The trial court erred in granting [Mr. Valentine’s] motion
         to suppress evidence. Specifically, the trial court erred in
         finding that [Mr. Valentine] was subject to custodial
         interrogation without the benefit of Miranda warnings.
         Under the totality of the circumstances, [Mr. Valentine] was
         not in custody at the time of his interview such that
         Miranda warnings were necessary. Accordingly, the trial
         court erred in granting [Mr. Valentine’s] suppression
         motion.

         2. The trial court erred in suppressing evidence obtained
         from a cell phone pursuant to a search warrant. The trial
         court found that obtained evidence was fruit from the
         poisonous tree as the search warrant contained information
         gleaned from [Mr. Valentine’s] interview with the police.
(Footnote Continued Next Page)


                                          - 19 -
J-S49038-15



      The Commonwealth first claims that the trial court erred when it

determined that Mr. Valentine was “in custody” during the February 13,

2014 police station interview.            Based upon our standard and scope of

review, we are constrained to conclude that this claim fails.

      Initially, we outline our standard of review:

         When reviewing the propriety of a suppression order, an
         appellate court is required to determine whether the record
         supports the suppression court’s factual findings and
         whether the inferences and legal conclusions drawn by the
         suppression court from those findings are appropriate.
         Where the record supports the factual findings of the
         suppression court, we are bound by those facts and may
         reverse only if the legal conclusions drawn therefrom are in
         error. However, where the appeal of the determination of
         the suppression court turns on allegations of legal error, the
         suppression court’s conclusions of law are not binding on an
                       _______________________
(Footnote Continued)

         However, as [Mr. Valentine] was not subject to a custodial
         interrogation, his statements should not have been
         suppressed.      Accordingly, because the information
         contained within the search warrant was properly obtained,
         the resulting search warrant was properly issued and the
         evidence gathered as a result was not fruit from a
         poisonous tree.     Therefore, the trial court erred in
         suppressing the resulting evidence.

         3. The trial court erred in dismissing counts 1 and 2 of the
         criminal information for lack of evidence supporting a prima
         facie case.     Because the statements made by [Mr.
         Valentine] during his interview and the evidence found on
         the [cell phone] are admissible, the Commonwealth
         presented sufficient prima facie [evidence] to support the
         charges. Accordingly, the trial court erred in dismissing
         counts 1 and 2 of the criminal information.

Commonwealth’s Rule 1925(b) Statement, 2/5/15, at 1-2.



                                           - 20 -
J-S49038-15


        appellate court, whose duty it is to determine if the
        suppression court properly applied the law to the facts.

Commonwealth v. Kemp, 961 A.2d 1247, 1252-1253 (Pa. Super. 2008)

(en banc) (internal citations and quotations omitted). Where, as here, “the

Commonwealth is appealing the adverse decision of a suppression court, a

reviewing court must consider only the evidence of the defendant’s

witnesses and so much of the evidence for the prosecution as read in the

context of the record as a whole remains uncontradicted.” Commonwealth

v. James, 486 A.2d 376, 379 (Pa. 1985) (internal citation omitted).

     “To safeguard an uncounseled individual’s Fifth Amendment privilege

against self-incrimination, suspects subject to custodial interrogation by law

enforcement officers must be warned that they have the right to remain

silent, that anything they say may be used against them in court, and that

they are entitled to the presence of an attorney.” In re R.H., 791 A.2d 331,

333 (Pa. 2002) (plurality); Miranda, 384 U.S. at 444-445. “If a person is

not advised of his Miranda rights prior to custodial interrogation by law

enforcement officers, evidence resulting from such interrogation cannot be

used against him.” In re R.H., 791 A.2d at 333; Miranda, 384 U.S. at 444-

445. As this Court has summarized:

        The warnings articulated by [Miranda] become mandatory
        whenever one is subjected to custodial interrogation. The
        United States Supreme Court has defined custodial
        interrogation as “questioning initiated by law enforcement
        officers after a person has been taken into custody or
        otherwise deprived of his freedom of action in any
        significant way.” [Miranda, 384 U.S. at 444-445].



                                    - 21 -
J-S49038-15


        Police detentions only become custodial when, under the
        totality of the circumstances, the conditions and/or duration
        of the detention become so coercive as to constitute the
        functional equivalent of formal arrest.

        Whether a person is in custody for Miranda purposes
        depends on whether the person is physically deprived of his
        freedom of action in any significant way or is placed in a
        situation in which he reasonably believes that his freedom
        of action or movement is restricted by the interrogation.
        Moreover, the test for custodial interrogation does not
        depend upon the subjective intent of the law enforcement
        officer interrogator. Rather, the test focuses on whether
        the individual being interrogated reasonably believes his
        freedom of action is being restricted.

        The factors a court utilizes to determine, under the totality
        of the circumstances, whether a detention has become so
        coercive as to constitute the functional equivalent of arrest
        include: the basis for the detention; its length; its location;
        whether the suspect was transported against his or her will,
        how far, and why; whether restraints were used; whether
        the law enforcement officer showed, threatened or used
        force; and the investigative methods employed to confirm
        or dispel suspicions. The fact that a police investigation has
        focused on a particular individual does not automatically
        trigger “custody,” thus requiring Miranda warnings.

Commonwealth v. Baker, 963 A.2d 495, 500-501 (some internal citations,

quotations, and corrections omitted).

      On appeal, the Commonwealth claims that the trial court erred when it

concluded that, during the February 13, 2014 police station interview, Mr.

Valentine was “in custody” for Miranda purposes.             According to the

Commonwealth, the record reveals that:        Mr. Valentine was “free to leave

when he wanted;” Mr. Valentine “voluntarily appeared at the police station;”

the police did not “frisk[], search[,] or handcuff[]” Mr. Valentine prior to the

interview; the room used to interview Mr. Valentine was “comfortably

                                     - 22 -
J-S49038-15



spacious;” the interview lasted only two hours; “the tone of voices used by

Detective Shafer and Officer Heffner were congenial and not hostile;” and,

the officers “never brandished weapons or indicated that [Mr. Valentine]

would     be   harmed   if   he   did   not      choose   to   speak   with   them.”

Commonwealth’s Brief at 26-27.

        The Commonwealth’s claim on appeal is contingent upon this Court

viewing the evidence in the light most favorable to it.          As was explained

above, however, our scope of review requires that we “consider only the

evidence of the defendant’s witnesses and so much of the evidence for the

prosecution as read in the context of the record as a whole remains

uncontradicted.” James, 486 A.2d at 379. Moreover, “[w]here the record

supports the findings of the suppression court, we are bound by those facts

and may reverse only if the legal conclusions drawn therefrom are in error.”

Eichinger, 915 A.2d at 1134.

        Viewing the record under the proper standard and scope of review, we

must conclude that the suppression court’s ruling – that Mr. Valentine was

“in custody” during the February 13, 2014 police station interview – is

supported by the facts and the law.

        At the outset, the trial court viewed the videotaped, February 13, 2014

police station interview and concluded that, when Detective Shafer told Mr.

Valentine “[y]ou can leave when you’re done here” and “when we’re done

here you are going home,” a reasonable person in Mr. Valentine’s position

would have believed that he was not permitted to leave until he answered all

                                        - 23 -
J-S49038-15



of Detective Shafer’s questions.     Thus, the trial court concluded that a

reasonable person in Mr. Valentine’s position would have believed that he

was not “free to leave” during the interview. As the trial court explained:

        shortly after [Mr. Valentine] arrived at the police station, he
        was sat down in a chair in a room. [Detective Shafer then]
        said, “You’re not under arrest. You can leave when you
        are done here.” At a later point he said, “When you are
        done here, you are going home.”

        I think the plain language and plain meaning of those words
        are, you’re free to go, but not until we are done here.

N.T. Pre-Trial Motion Hearing, 12/17/14, at 7-8 (emphasis added).

      Simply stated, the trial court’s factual interpretation of Detective

Shafer’s words is supported by the evidence. As such, we are bound by this

factual finding. Given that we are bound by the trial court’s specific factual

interpretation of Detective Shafer’s language, we must conclude that the

trial court was correct when it determined that a reasonable person in Mr.

Valentine’s position would not have believed that he was “free to leave”

during the police station interview – and that he could not leave until he

answered the questions that the police posed to him. To be sure, the trial

court’s factual interpretation of Detective Shafer’s words means that, when

Detective Shafer told Mr. Valentine “[y]ou can leave when you’re done here”

and “when we’re done here you are going home,” Detective Shafer really

told Mr. Valentine “you’re free to go, but not until we are done here.”

See N.T. Pre-Trial Motion Hearing, 12/17/14, at 7-8 (emphasis added).




                                    - 24 -
J-S49038-15



     The Commonwealth’s claim that Mr. Valentine was “free to leave when

he wanted” ignores our standard of review and is, therefore, meritless. See

Commonwealth v. Mistler, 912 A.2d 1265, 1269 (“Where the record

supports the factual findings of the suppression court, we are bound by

those facts and may reverse only if the legal conclusions drawn therefrom

are in error”) (emphasis added); Commonwealth v. Bomar, 826 A.2d 831,

846 (Pa. 2003) (holding that when the trial court’s “findings of fact are

supported by the record . . . they may not be disturbed on appeal”)

(emphasis added). The claim thus fails.

     Further, after viewing “the evidence of the defendant’s witnesses and

so much of the evidence for the prosecution as read in the context of the

record as a whole remains uncontradicted,” we conclude that the totality of

the circumstances supports the trial court’s conclusion that, during the

February 13, 2014 police station interview, Mr. Valentine was “in custody”

for Miranda purposes.    Indeed, after employing the proper standard and

scope of review, the record reveals that: 1) on the afternoon of February

13, 2014, Mr. Valentine did not voluntarily go to the police station in

response to a police invitation – instead, Mr. Valentine went to the station

that day because the police told his mother that he “had to go down” to

the station, thus indicating that the police informed Mr. Valentine’s mother

that Mr. Valentine had no choice but to go to the police station that

afternoon; 2) earlier in the morning, the police demonstrated that they were

investigating Ms. Sneed’s death as a crime and, given that Ms. Sneed died in

                                   - 25 -
J-S49038-15



Mr. Valentine’s bed, a reasonable person in Mr. Valentine’s position would

have been aware that he was a suspect in Ms. Sneed’s death; 3) earlier in

the morning, the police seized marijuana and drug packaging paraphernalia

from Mr. Valentine’s coat and, therefore, prior to Mr. Valentine’s arrival at

the police station, Mr. Valentine was aware that he already committed an

arrestable offense; 4) the interview occurred at the police station, behind a

closed door, and in the presence of an armed police officer – and, thus, the

atmosphere of the interview was unquestionably “police-dominated;” and, 5)

the interview was two hours long and, although Detective Shafer and Officer

Heffner left the room at various times during the interview, Mr. Valentine

stayed in the room for the entire time, with the exception of leaving for one

bathroom break towards the end of the interview – and Detective Shafer

performed a limited pat-down of Mr. Valentine’s person before he allowed

Mr. Valentine to leave the room and go to the bathroom.

      Given our standard and scope of review, we conclude that, under the

totality of the circumstances, a reasonable person in Mr. Valentine’s position

would not have believed that he was free to terminate the February 13,

2014 police station interview and leave the station until he finished

answering Detective Shafer’s questions. Therefore, we agree with the trial

court that the February 13, 2014 police station interview constituted a

custodial interrogation and the statements Mr. Valentine made during that

interrogation must be suppressed.       The Commonwealth’s claim to the

contrary fails.

                                    - 26 -
J-S49038-15



      With respect to the Commonwealth’s second and third claims on

appeal, the Commonwealth has made their success contingent upon this

Court accepting its first argument and concluding that the trial court erred

when it held that Mr. Valentine was “in custody” during the February 13,

2014 police station interview. See Commonwealth’s Brief at 27-28 and 32-

33; see also Commonwealth’s Rule 1925(b) Statement, 2/5/15, at 1-2.

However, we concluded that the trial court correctly held that the police

subjected Mr. Valentine to a custodial interrogation on February 13, 2014

and, thus, the trial court properly suppressed the statements Mr. Valentine

made during the custodial interrogation.      Therefore, the Commonwealth’s

second and third claims on appeal logically fail.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/4/2015




                                     - 27 -